FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 19, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 TERRENCE W. FRANK, individually
 and on behalf of Sharon K. Frank
 (deceased),                                             No. 10-3108

               Plaintiff - Appellant,
          v.                                              (D. Kansas)
 PRESIDENT GEORGE W. BUSH;                  (D.C. No. 5:09-CV-04146-RDR-JPO)
 UNITED STATES DEPARTMENT
 OF HOMELAND SECURITY; OTT
 LAND & GRAIN, INC.; KENT A.
 OTT; REBECCA OTT; WESLEY
 MEDICAL CENTER; JOSEPH M.
 SACK, M.D.; SPECTRUM FAMILY
 MEDICAL CLINIC; RONALD K.
 BADGER; KANSAS DEPARTMENT
 OF AGRICULTURE/DIVISION OF
 WATER RESOURCES; SUMNER
 COUNTY DISTRICT
 COURT/KANSAS THIRTIETH
 JUDICIAL DISTRICT; JUDGE R.
 SCOTT McQUIN,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff/appellant, Terrence Frank, proceeding pro se, appeals the district

court’s order and judgment granting motions to dismiss by the federal and state

defendants in this case, dismissing the federal and state claims against all

defendants without prejudice, and dismissing the entire action for lack of subject

matter jurisdiction. We affirm.

      In 2009, Mr. Frank initiated this action on behalf of himself and his

deceased wife, Sharon Frank. The district court identified some seventeen to

eighteen claims in Mr. Frank’s thirty-three page complaint, including (1) civil

conspiracy/collusion (all defendants); (2) fraud by commission; (3) fraud by

omission; (4) intentional fraud; (5) misrepresentation/concealment; (6)

negligence/medical malpractice; (7) gross negligence; (8) trespass; (9) private

nuisance; (10) intentional private nuisance; (11) detrimental reliance; (12)

wrongful death; (13) violations of the right to privacy; (14) violation of due

process rights under the Fifth Amendment; (15) violation of the FISA and Patriot

Acts; (16) violation of the War Crimes Act of 1949/crimes against humanity; and

(17) outrage. The complaint also refers to 42 U.S.C. § 1983.

                                         -2-
      The defendants are: President George W. Bush and the Department of

Homeland Security (the federal defendants); certain Kansas state and county

officials and agencies (more specifically, the Kansas Department. of

Agriculture/Division of Water Resources, the Sumner County District

Court/Kansas Thirtieth Judicial District, and Judge R. Scott McQuin); and certain

private individuals and entities (more specifically, Ott Land & Grain, Inc.,

Kent A. Ott, Rebecca Ott, Wesley Medical Center, Joseph M. Sack, M.D.,

Spectrum Family Medical Clinic, and attorney Ronald K. Badger). Mr. Frank

sought monetary damages and injunctive relief.

      In his complaint, Mr. Frank alleged an ongoing dispute with adjacent

property owners, Kent and Rebecca Ott, and their business, Ott Land & Grain,

Inc., concerning water rights and damages caused by water, which resulted in

Mr. Frank, represented by defendant Ronald Badger, losing a case before

defendant Judge R. Scot McQuin. This resulted in the claims against the Otts,

their company, Judge McQuin and attorney Badger.

      Mr. Frank also generally alleged that his wife, Sharon, “actually died from

intentional negligence/medical malpractice by [defendant] Dr. Sack and

[defendant] Wesley Hospital, the result of a National Security Letter authorized

by President Bush and the government which was initiated by [former state

representative and neighbor] Kent Ott, Rebecca Ott and/or Ott Land & Grain,

Inc.” Compl. at 11, ¶ 93, R. Vol. 1 at 19. Mr. Frank further asserted that

                                         -3-
President Bush, the Department of Homeland Security, and the government issued

the National Security Letter against him and his wife without good cause and

without a warrant in violation of the Foreign Intelligence Surveillance Act of

1978 and the USA Patriot Act of 2001. See id. at 13, ¶ 117.

      Among Mr. Frank’s other allegations, he claims to have been “denied due

process of law under the Fifth Amendment . . . due to the conspiracy/collusion

and fraud engaged in by the defendants, attorney Ronald Badger, Judge R. Scott

McQuin and the Sumner Count District court and the state.” Id. at 15, ¶ 127.

      Multiple motions to dismiss were filed by the defendants. In its April 2,

2010, Memorandum and Order, the district court granted the motions to dismiss

filed by the federal defendants (President Bush and the Department of Homeland

Security) based on absolute and sovereign immunities, lack of subject matter

jurisdiction over the Federal Tort Claims Act claims against the Department of

Homeland Security because Mr. Frank had failed to exhaust, and for failure to

state a substantial claim. Frank v. Bush, 2010 WL 1408405 (D. Kan. Apr. 2,

2010). The district court observed that Mr. Frank’s claims were “not only

implausible, but also insubstantial and frivolous.” Id., at *5.

      The district court further granted the motions to dismiss filed by the Kansas

state and county defendants (the Kansas Department of Agriculture/Division of

Water Resources, the Sumner County District Court/Kansas Thirtieth Judicial

District and District Court Judge R. Scott McQuin) based on judicial immunity,

                                          -4-
the Rooker-Feldman doctrine, and Eleventh Amendment immunity. Additionally,

with respect to the state defendants, the district court found the “complaint fails

to set forth a plausible or substantial federal cause of action which provides

grounds for jurisdiction in this case.” Id. at *6. Finally, the court dismissed

Mr. Frank’s claims against the private individuals/entities for failure to state a

§ 1983 claim and for failure to state a “plausible or substantial claim” for

violations of the various federal acts named in the complaint. It also declined to

assert supplemental jurisdiction over any pending state law claims. The court

concluded:

       The court shall grant the federal defendants’ motion to dismiss and
       the state defendants’ motion to dismiss in conformity with this order.
       Plaintiff’s federal and state law claims against all defendants shall be
       dismissed without prejudice and this case is dismissed for lack of
       subject matter jurisdiction.

Id., at *8.

       Having carefully reviewed the record in this case, as well as all materials

filed, we affirm the district court’s decision for substantially the reasons stated in

its April 2, 2010, Memorandum and Order. The court carefully considered

Mr. Frank’s lengthy complaint and arguments, and we see no need to repeat that

thorough analysis again.

       For the foregoing reasons, the dismissal of this case is AFFIRMED.

                                                ENTERED FOR THE COURT

                                                Stephen H. Anderson
                                                Circuit Judge

                                          -5-